



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pletnev, 2018 ONCA 935

DATE: 20181120

DOCKET: C64543

Doherty, Rouleau and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Vladimir Pletnev and Alla Pletneva

Appellants

Vladimir Pletnev and Alla Pletneva, acting in person

Avene Derwa, for the respondent

Heard: November 15, 2018

On appeal from the judgment of Justice Ian A. MacDonnell of
    the Superior Court of Justice, dated October 23, 2017, dismissing the appellants
    application for mandamus in relation to the ruling of Justice of the Peace
    Catherine M. Shoniker, dated October 20, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellants have advanced their arguments fully. Unfortunately for
    them we do not agree with them. We agree with the analysis provided by
    MacDonnell J.

[2]

The appeal must be dismissed.


